Exhibit 8
                          EXECUTIVE ORDER NO. 104


      WHEREAS, through Executive Order No. 102, which I signed on

February 3, 2020, I created the State’s Coronavirus Task Force,

chaired by the Commissioner of the New Jersey Department of Health

(“DOH”), in order to coordinate the State’s efforts to appropriately

prepare   for    and   respond   to    the    public    health   hazard   posed   by

Coronavirus disease 2019 (“COVID-19”); and

      WHEREAS, in light of the dangers posed by COVID-19, I issued

Executive Order No. 103 (2020) on March 9, 2020, the facts and

circumstances of which are adopted by reference herein, which declared

both a Public Health Emergency and State of Emergency; and

      WHEREAS, in accordance with N.J.S.A. App. A:9-34 and -51, I

reserved the right to utilize and employ all available resources of

State government to protect against the emergency created by COVID-

19; and

      WHEREAS, in accordance with N.J.S.A App. A:9-40, I declared

that, due to the State of Emergency, no municipality, county, or any

agency or political subdivision of this State shall enact or enforce

any order, rule, regulation, ordinance, or resolution which will or

might in any way conflict with any of the provisions of my Executive

Orders, or which will in any way interfere with or impede their

achievement; and

      WHEREAS, on March 11, 2020, COVID-19 was declared to be a global

pandemic by the World Health Organization; and

      WHEREAS, on March 13, 2020, the President of the United States

declared a national emergency pursuant to his constitutional and

statutory powers, including those granted by Sections 201 and 301 of

the   National   Emergencies     Act    (50    U.S.C.    §   1601,   et   seq.)   and

consistent with Section 1135 of the Social Security Act, as amended

(42 U.S.C. § 1320b-5); and
                                     2


     WHEREAS, the President of the United States also determined on

March 13, 2020, that the COVID-19 pandemic was of sufficient severity

and magnitude to warrant an emergency determination under Section

501(b) of the Robert T. Stafford Disaster Relief and Emergency

Assistance Act, 42 U.S.C. § 5121-5207; and

     WHEREAS, as of March 16, 2020, according to the Centers for

Disease Control and Prevention (“CDC”), there were more than 130,000

confirmed cases of COVID-19 worldwide, with over 6,500 of those cases

having resulted in death; and

     WHEREAS, as of March 16, 2020, there were more than 4,900

confirmed cases of COVID-19 in the United States, with 67 of those

cases having resulted in death; and

     WHEREAS, as of March 16, 2020, there were 178 positive cases of

COVID-19 in New Jersey, spread across numerous counties; and

     WHEREAS, social mitigation strategies for combatting COVID-19

requires every effort to reduce the rate of community spread of the

disease; and

     WHEREAS, as of March 15, 2020, the CDC recommends that for the

next eight weeks, gatherings of 50 or more people be canceled or

postponed throughout the United States; and

     WHEREAS, public and private preschool programs, elementary and

secondary schools, and institutions of higher education are locations

where significant numbers of students, educators, and support staff

gather, often in close proximity in classrooms, hallways, cafeterias,

and gymnasiums; and

     WHEREAS,      suspending    in-person    preschool   programs,     K-12

education,   and   in-person    instruction   at   institutions   of   higher

education are part of the State’s mitigation strategy to combat COVID-

19 and reduce the rate of community spread; and
                                      3


      WHEREAS, my Administration is committed to ensuring that all

students will continue to have access to a quality education, in

addition to school meals that are provided or subsidized for students

from low-income families; and

      WHEREAS,   casinos,    racetracks,     gyms,   fitness    centers,   movie

theaters, performing arts centers, other concert venues, nightclubs,

and other entertainment centers, which are vital to the economic

health of the State, are also locations where large numbers of

individuals gather in close proximity; and

      WHEREAS, many individuals also come into contact with common

surfaces at gyms, fitness centers, and other entertainment centers;

and

      WHEREAS, suspending operations at these businesses is part of

the State’s mitigation strategy to combat COVID-19 and reduce the

rate of community spread; and

      WHEREAS, even on casino floors, where slot machines or other

casino games may be several feet apart, many individuals come into

contact with common surfaces; and

      WHEREAS, in contrast to gaming at brick-and-mortar facilities,

online gaming provides a safe mode of entertainment during a time

when physical proximity to other individuals can be dangerous; and

      WHEREAS,   the   CDC   has   advised    that   COVID-19    spreads   most

frequently through person-to-person contact when individuals are

within six feet or less of one another; and

      WHEREAS, as a result, the CDC has recommended that individuals

practice “social distancing” to prevent community spread of the virus;

and

      WHEREAS, the CDC has defined social distancing as the practice

of “remaining out of congregate settings, avoiding mass gatherings,

and maintaining distance (approximately 6 feet or 2 meters) from

others when possible”; and
                                             4


       WHEREAS, bars and restaurants are locations where significant

numbers of individuals gather in close proximity, making adherence

to social distancing protocols impossible or impracticable; and

       WHEREAS,     to   mitigate      community    spread     of    COVID-19,     it   is

necessary to limit the unnecessary movement of individuals in and

around      their   communities     and      person-to-person        interactions       in

accordance with CDC and DOH guidance; and

       WHEREAS,     on   March   15,    2020,     the   Director     of    the   National

Institute of Allergy and Infectious Diseases, Dr. Anthony Fauci,

called for “a dramatic diminution of the personal interaction that

we    see   in   restaurants     and    in   bars,”     and    recommended       pursuing

“[w]hatever it takes to do that”; and

       WHEREAS, the provision of take-out and delivery services do not

pose the same danger of widespread person-to-person contact while

still preserving necessary food delivery services for New Jersey

residents; and

       WHEREAS, narrowing scope of service or hours of operation for

restaurants and certain retail establishments permits individuals to

access food, clothing, and other essential materials while also

limiting unnecessary person-to-person contact; and

       WHEREAS,     it   is   critical       to   ensure      that   law    enforcement

resources, particularly those that might otherwise be required to

respond to late-night incidents, not be unnecessarily diverted from

responding to COVID-19 related issues and maintaining public safety;

and

       WHEREAS, the Constitution and statutes of the State of New

Jersey, particularly the provisions of N.J.S.A. 26:13-1 et seq.,

N.J.S.A. App. A: 9-33 et seq., N.J.S.A. 38A:3-6.1, and N.J.S.A. 38A:2-

4 and all amendments and supplements thereto, confer upon the Governor

of the State of New Jersey certain emergency powers, which I have

invoked;
                                                5


       NOW, THEREFORE, I, PHILIP D. MURPHY, Governor of the State of

New   Jersey,      by     virtue    of   the        authority     vested     in    me   by   the

Constitution and by the Statutes of this State, do hereby ORDER and

DIRECT:

       1.    All gatherings of persons in the State of New Jersey shall

be limited to 50 persons or fewer, excluding normal operations at

airports,     bus        and   train     stations,        medical     facilities,        office

environments, factories, assemblages for the purpose of industrial

or manufacturing work, construction sites, mass transit, or the

purchase of groceries or consumer goods.

       2.    All     public,       private,         and   parochial    preschool        program

premises, and elementary and secondary schools, including charter and

renaissance       schools,      shall     be    closed      to    students    beginning      on

Wednesday, March 18, 2020, and shall remain closed as long as this

Order remains in effect.

       3.    All institutions of higher education shall cease in-person

instruction beginning on Wednesday, March 18, 2020, and shall cease

such in-person instruction as long as this Order remains in effect.

The Secretary of the Office of Higher Education shall have the

authority to grant a waiver to allow in-person instruction to students

on a case-by-case basis where a compelling rationale to allow such

access exists.       The Secretary of the Office of Higher Education shall

coordinate        with    institutions         of    higher      education    to    determine

appropriate student housing conditions for those students who reside

in on-campus housing as their primary residence.

       4.    The Commissioner of the Department of Education (“DOE”),

in consultation with the Commissioner of DOH, shall be authorized to

permit schools to remain open on a limited basis for the provision

of    food   or    other       essential,      non-educational         services,        or   for

educational or child care services if needed in emergency situations

after consultation with the Commissioner of DOH.                           The Commissioner

of DOE shall also have the authority to close any other career or
                                            6


training facilities over which he has oversight, after consultation

with the Commissioner of DOH.

      5.      The Commissioner of DOE shall continue working with each

public      school   district,     and    private     and    parochial     schools    as

appropriate, to ensure that students are able to continue their

educations      during    this    time      period     through       appropriate     home

instruction.          Local     school     districts,       charter     schools,     and

renaissance schools, in consultation with the Commissioner of DOE,

shall have the authority and discretion to determine home instruction

arrangements as appropriate on a case-by-case basis to ensure all

students are provided with appropriate home instruction, taking into

account all relevant constitutional and statutory obligations.

      6.      The    Secretary    of     the    Department     of     Agriculture,    in

conjunction with the Commissioner of DOE, shall take all necessary

actions to ensure that all students eligible for free or reduced

meals shall continue to receive the services or supports necessary

to meet nutritional needs during closures.

      7.      The following facilities are ordered closed to members of

the public, effective 8:00 p.m. on Monday, March 16, 2020.                          These

facilities are to remain closed to the public for as long as this

Order remains in effect.         The State Director of Emergency Management,

who is the Superintendent of State Police, shall have the discretion

to   make    additions,       amendments,       clarifications,       exceptions,     and

exclusions to this list:

              a.     Casino     gaming    floors,        including     retail      sports

                     wagering      lounges,        and      casino      concert       and

                     entertainment venues.           Online and mobile sports and

                     casino gaming services may continue to be offered

                     notwithstanding the closure of the physical facility.

              b.     Racetracks, including stabling facilities and retail

                     sports    wagering     lounges.        Mobile    sports    wagering
                                         7


                     services may continue to be offered notwithstanding

                     the closure of the physical facility.

             c.      Gyms and fitness centers and classes.

             d.      Entertainment centers, including but not limited to,

                     movie   theaters,   performing        arts   centers,    other

                     concert venues, and nightclubs.

     8.      Other      non-essential         retail,        recreational,     and

entertainment businesses must cease daily operations from 8:00 p.m.

until 5:00 a.m..        From 5:00 a.m. until 8:00 p.m., these businesses

may remain open if they limit their occupancy to no more than 50

persons and adhere to social distancing guidelines.                    Examples of

essential     businesses      excluded       from   this     directive    include:

grocery/food stores, pharmacies, medical supply stores, gas stations,

healthcare    facilities      and   ancillary       stores    within     healthcare

facilities.       The State Director of Emergency Management, who is the

Superintendent of State Police, shall have the discretion to make

additions, amendments, clarifications, exceptions, and exclusions to

the list of essential businesses and to the timelines applicable to

operating hours.

     9.      All restaurants, dining establishments, and food courts,

with or without a liquor license, all bars, and all other holders of

a liquor license with retail consumption privileges, are permitted

to operate their normal business hours, but are limited to offering

only food delivery and/or take-out services. If alcoholic beverages

are to be sold from a restaurant, dining establishment or bar with a

liquor license, such sales shall be limited to original containers

sold from the principal public barroom. All retail sales of alcoholic

beverages by limited brewery licensees, restricted brewery licensees,

plenary and farm winery licensees (and associated salesrooms), craft

distillery licensees and cidery and meadery licensees must be in

original containers and must be delivered by licensed entities and/or

by customer pick up.
                                         8


     10.    In accordance with N.J.S.A. App. A:9-33, et seq., as

supplemented     and   amended,    the       State   Director      of    Emergency

Management, who is the         Superintendent of State Police, through

the police agencies under his control, to determine and control the

direction   of   the   flow   of   vehicular      traffic    on    any   State   or

interstate highway, municipal or county road, and any access road,

including the right to detour, reroute, or divert any or all traffic

and to prevent ingress or egress from any area that, in the State

Director's discretion, is deemed necessary for the protection of

the health, safety, and welfare of the public, and to remove parked

or abandoned vehicles from such roadways as conditions warrant.

     11. The     Attorney     General,       pursuant   to   the   provisions     of

N.J.S.A. 39:4-213, shall act through the Superintendent of State

Police, to determine and control the direction of the flow of

vehicular traffic on any State or interstate highway, municipal or

county road, and any access road, including the right to detour,

reroute, or divert any or all traffic, to prevent ingress or egress,

and to determine the type of vehicle or vehicles to be operated on

such roadways. I further authorize all law enforcement officers to

enforce any such order of the Attorney General or Superintendent of

State Police within their respective municipalities.

     12.    No municipality, county, or any other agency or political

subdivision of this State shall enact or enforce any order, rule,

regulation, ordinance, or resolution which will or might in any way

conflict with any of the provisions of this Executive Order, or which

will in any way interfere with or impede its achievement.

     13.    It shall be the duty of every person or entity in this

State or doing business in this State and of the members of the

governing body and every official, employee, or agent of every

political subdivision in this State and of each member of all other

governmental bodies, agencies, and authorities in this State of any
                                   9


nature whatsoever, to cooperate fully in all matters concerning this

Executive Order.

     14.     Penalties for violations of this Executive Order may be

imposed under, among other statutes, N.J.S.A. App. A:9-49 and -50.

     15.     This Order shall take effect immediately and shall remain

in effect until revoked or modified by the Governor, who shall consult

with the Commissioner of DOH as appropriate.

                                GIVEN,   under my hand and seal this
                                            16th day of March,
                                         Two Thousand and Twenty, and of
                                         the Independence of the United
                                         States, the Two Hundred and
                                         Forty-Fourth.

    [seal]                      /s/ Philip D. Murphy

                                Governor


Attest:

/s/ Matthew J. Platkin

Chief Counsel to the Governor
